DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 21 June, 2022.
Claims 1-2, 5-12 and 15-22 are pending in this application. Claims 3-4 and 13-14 were cancelled. Claims 21-22 are newly added.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June, 2022 has been entered.


Claim Rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-10 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims 1-2, 5-10 and 21-22 as presented in Applicant’s amendment filed on 21 June 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1 and 22, it recites “sorting the array according to values of the first and second elements” in claim 1 and “sorting the array according to the start time values of the first elements and the end time values of the second elements” in claim 22. Paragraph [0027] of specification discloses “at 330, the array is sorted according to only values, forget the position”, Paragraph [0030] of specification discloses “sorting of the array according to the value only as in 330”, Fig. 3, 330 of drawing specifically indicated the values are “start time”, (i.e., seq:1, value 10:20, seq: 2 value 10:30, seq:3 value 11:00) and Paragraph [0041] of specification explicitly discloses “at 1230, sorted according to the start times.”, such embodiment is related to sorting the array according to values of the first elements (i.e., start time) and sorting the array according to the start time values of the first elements, whereas the limitation in claims 1 and 22, it recites sorting the array according to values of the first and second elements (i.e., both start time and end time). The specification does not providing any details about how to sort the array for both start time and end time. Sorting the array according to the start time is NOT the same as sorting the array for both start time and end time.
	
Claims 2, 5-10 and 21, they are depend on claim 1 and do not overcome the deficiencies thereof, therefore they are rejected for the same reason as claim 1 above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-12, 15-19 and 21-22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1 and 11 (line # refers to claim 1):
In line 19, “the provided data” lacks antecedence basis. (i.e., it is uncertain when and how does the provided data has been provided?). For examining purpose, examiner will interpret as any provided data. 

As per claim 12 and 15 (line# refers to claim 12):
Lines 2-3, it recites the phrase “a computing network”. However, prior to this phrase in claim 11, at line 5, it recites “at least one computing network”. Thus, it is unclear whether the second recitation of “a computing network” is the same or different from the first recitation of “at least one computing network”.

As per claim 16:
Lines 2-3, it recites the phrase “at least one network”. However, prior to this phrase in claim 11, at line 5, it recites “at least one computing network”. Thus, it is unclear whether the second recitation of “at least one network” is the same or different from the first recitation of “at least one computing network”.

As per claims 2, 5-11, 15, 17-19 and 21-22:
	They are computer implemented method and system claims that depend on claims 1 and 11 respectively above. Therefore, they have same deficiencies as claims 1 and 11 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-2, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US. Pub. 2016/0099889 A1) in view of Jung et al. (US Pub. 2016/0081114 A1), and further in view of Love (US Pub. 2011/0235793 A1).
YUAN and Jung were cited in the previous Office Action.

As per claim 1, YUAN teaches the invention substantially as claimed including A computer implemented method comprising: 
receiving, via at least one computing network, data encapsulating each of a plurality of resource requests, each resource request specifying (i) a time interval having a start time and an end time, and (ii) a requested resource (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume; Fig. 2, 201 2013-05-06 to 2013-05-26; [0003] lines 2-6, presenting network medium information have been widely implemented in various industries. Some known control systems allocate network medium data resources in the Internet based on requests made by users (as request via computing network); [0036] lines 7-8, requested resource usage time range (“order date” at 201 in Fig. 2); [0029] lines 5-6, each virtual request...includes a requested resource usage time range; lines 10-13, virtual request includes a requested resource usage time range consisting of 10 consecutive days, where each day from the 10 consecutive days is one unit time period; lines 17-20, each virtual request is sent by a user to query availability of network medium data resources that can potentially be allocated to each unit time period within the requested resource usage time range included in that virtual request); 
restructuring the data, for each time interval, into: different elements having a value of the start time, a position identifier indicating start time and a sequence number corresponding to a resource request number, and a value of the end time, a position identifier indicating end time and the sequence number (YUAN, Fig. 2, 210, [0038] lines 3-10, Data elements of each virtual request that are stored in those data tables are listed in Tables 1 and 2 shown below. Specifically, Table 1 includes basic data elements of the virtual requests that are stored in those data tables. Table 2 includes data elements of the virtual requests representing information associated with a requested resource volume for one unit time period within the requested resource usage time range included in a virtual request; [0038] Table 1,  Fbegin_date (as position identifier indicating start time), data type: date (as a value of the start time)…begin time of requested resource, (,), Fend_date (as position identifier indicating end time), date (as a value of the end time)…End time of requested resource, Table 2, Fid, Fquery_ID…int(11)… Index number of virtual request (as sequence number corresponding to a resource request number) [Examiner noted: the data elements need to be restructured from the resource request first in order to store these elements in the table]);
generating an array from the restructured data comprising the different elements for all resource requests (YUAN, [0038] lines 1-5, the apparatus is configured to store and maintain data of virtual requests using data tables (as generated array/table/list based on the restructuring the data). Data elements of each virtual request that are stored in those data tables are listed in Tables 1 and 2; TABLE 1); 
iterating through the array to identify, for each element in the array, a number of overlapping resource requests (YUAN, [0048] lines 1-5, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (as number of overlapping) (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request);
calculating, for each element in the array, a capacity balance based on available resource capacity and the corresponding number of overlapping requests (YUAN, Fig. 1, 103 Calculate, based on existing information…a maximum allocatable resource volume; [0043] lines 7-8, the calculation of 103 can be performed in the following steps 311-314; [0048] lines 1-5, At 312, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request; [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference (as capacity balance) between the requested resource volume and the maximum allocatable resource volume (as available resource capacity) for each unit time period; [Examiner noted: calculates the difference (as capacity balance) based on maximum allocatable resource volume (as available resource capacity) and the corresponding number of overlapping requests, since the maximum allocatable resource volume is determined/calculated based on the step 312 (determining at least one overlap requests)]; and 
allocating or de-allocating capacity for the requested resource during the requested time intervals based on the calculated capacity balances (YUAN, [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference (as capacity balance) between the requested resource volume and the maximum allocatable resource volume for each unit time period; [0066] lines 1-9, the apparatus calculates a total insufficient resource volume of the requested resource usage time range by adding up all insufficient resource volumes calculated for the unit time periods within the requested resource usage time range…the apparatus calculates a total extra resource volume of the requested resource usage time range by adding up all extra resource volumes calculated for the unit time periods within the requested resource usage time range; [0067] lines 1-6, if the calculated total insufficient resource volume is less than the calculated total extra resource volume, then the apparatus distributes (as allocation) the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume), wherein allocating or de-allocating capacity comprises automatically adjusting, based on the provided data, a quantity of the resource via a resource planning system at one or more of the time intervals to accommodate all of the corresponding resource requests (YUAN, Fig.5, apparatus 500 (as resource planning system); [0064] lines 5-12, the apparatus determines, based on the calculated maximum allocatable resource volumes and the selected virtual request (as based on the provided value), an allocatable resource volume for each unit time period within the requested resource usage time range for the selected virtual request. In some embodiments, for example, the intelligent allocation (as automatically adjusting) of the step 104 can be performed in the following steps; [0068] lines 1-3, Table 3 compares traditional allocation result with intelligent allocation result for a requested resource usage time range of five days (i.e., 05-01 to 05-05); lines 11-14, “Intelligent allocation result”) shows allocatable resource volume for each unit time period (as including one or more of time intervals) after performing the intelligent allocation described herein; [0070] lines 1-15, performing the intelligent allocation…The apparatus rearranges the extra resource volumes…and rearranges the insufficient resource volumes in array B in the descending order…The total insufficient resource volume is less than the total extra resource volume. Thus, the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume; also see [0071] lines 1-20, FIG. 4 is a schematic diagram illustrating a mechanism used in allocating network medium data resources for the example of Table 3...First, the extra resource volume of 30 (as a quantity of the resource) in the section 401 is evenly distributed among the three unit time periods having extra resource volume. Thus, an extra resource volume of 10 (as quantity of the resource) is distributed to each of 05-05, 05-01 and 05-03. The extra resource volume that has been distributed is 30 (as quantity of the resource), which is less than the total insufficient resource volume (i.e., 50). Second, after the section 401 is distributed, the extra resource volume of 05-05 is completely depleted, and the remaining extra resource volumes in array A are 20 (calculated as 30−10 for 05-01) and 50 (calculated as 60−10 for 05-03)…Third, the remaining extra resource volume in array A is evenly distributed among the remaining unit time periods (i.e., 05-01 and 05-03) up to the point that is equal to the remaining insufficient resource volume (i.e., 20); also see [0075] lines 8-14, adjusting allocation of resource volumes for other virtual requests, canceling actual requests that have already been processed, and/or the like. The released additional network medium data resources can then be included in the total resource volume to satisfy the requested resource volume of the selected virtual request (as to automatically adjusting to accommodate all of the corresponding resource requests (i.e., previous request and overlapped request)).

YUAN fails to specifically teach the different elements [to be grouped] when restructuring the data is a first element having a value of the start time, a position identifier indicating start time and a sequence number corresponding to a resource request number, and a second element having a value of the end time, a position identifier indicating end time and the sequence number.

However, Jung teaches the different elements [to be grouped] when restructuring the data is a first element having a value of the start time, a position identifier indicating start time and a sequence number corresponding to a resource request number, and a second element having a value of the end time, a position identifier indicating end time and the sequence number (Jung, Abstract, lines 8-9, a request signal requesting resource allocation information; Fig. 2B, 222 (as first element) having TXOP 1 (as sequence number), Start time (as start time with position identifier indicating start time), 226 (as second element) having duration (as end time with position identifier indicating end time), TXOP 1 (as the sequence number); [0074] lines 4-6, The duration may mean an end time at which reservation of associated TXOP is terminated)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN with Jung because Jung’s teaching of the first and second elements that including different information for the requested/reserved resources would have provided YUAN’s system with the advantage and capability to easy manage the resource utilization which improving the system performance and efficiency.

YUAN and Jung fail to specifically teach sorting the array according to values of the first and second elements; when iterating through the array to identify a number of overlapping resource requests, the identified number of overlapping requests is to generate/corresponding a respective request count, and updating the array, based on the iterating, to include the respective request counts. 

However, Love teaches sorting the array according to values of the first and second elements (Love, Fig. 3, 300 event record, begin time, end time; [0019] lines 1-8, By arranging the begin dates and end dates of the records to be analyzed in a specific order (as sorting according to values of the first and second elements (i.e., start time, and end time), they can be stepped through and compared to each other in a linear fashion. This linear analysis of the event records allows the present invention to significantly reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events);
when iterating through the array to identify a number of overlapping resource requests, the identified number of overlapping requests is to generate/corresponding a respective request count, and updating the array, based on the iterating, to include the respective request counts (Love, Fig. 3, 300 event record, Fig. 5, 530 Concurrency, 540 Counter (as respective request count for the overlapping resource requests), the max concurrent sessions was 4, counter is updated based on iterating/traversing, see Fig. 5, 510 concurrency is 1, counter is 1, and keep updated from 1to 4 at time 8); also see Fig. 2b, different event with time line (concurrent);  [0041] lines 1-3, FIG. 5 shows exemplary numerical results produced by traversing (as iterating through the array) the event records shown in FIG. 3; also see [0040] and [0048] lines 1-5, Thus, in accordance with the principles of the present invention, increasing the number of events linearly increases the length of time needed to calculate the maximum number of concurrent sessions and the maximum concurrency time for those maximum number of concurrent sessions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN and Jung with Love because Love’s teaching of arranging/sorting the array/table/list based on the start time and end time and providing a counter for counting the concurrent sessions (as requests) would have provided YUAN and Jung’s system with the advantage and capability to significantly reduce the amount of time needed to determine the maximum number of concurrent events/request that occurred which allow the system to easily manage the different requests in order to improving the system efficiency and performance (see Love, [0019], reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events). 

As per claim 2, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN further teaches the method of claim 1 further comprising at least one of: displaying the data, transmitting the data to a remote computing system over a computer network, loading the data into memory, or persisting the data in physical disk storage (YUAN, Fig. 3, 300 user interface, 309, 310 allocating ratios (as capacity consumption levels); [0041] lines 1-5, FIG. 3 is a schematic diagram illustrating a user interface 300 used in allocating network medium data resources in accordance with some embodiments. In some embodiments, the user interface 300 is used to display calculation results (as displaying data)).

As per claim 5, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN further teaches wherein the resource planning system comprises at least one data processor and memory (YUAN, Fig. 5, Apparatus 500; [0006] lines 2-5,  a method of allocating network medium data resources is disclosed. The method is performed at an apparatus having one or more processors and memory for storing programs to be executed by the one or more processors).

As per claim 22, YUAN, Jung and Love teach the invention according to claim 1 above. Love further teaches wherein sorting the array according to the time interval comprises sorting the array according to the start time values of the first elements and the end time values of the second elements (Love, Fig. 3, 300 event record, begin time, end time; [0019] lines 1-8, By arranging the begin dates and end dates of the records to be analyzed in a specific order (as sorting according to values of the first and second elements (i.e., start time, and end time), they can be stepped through and compared to each other in a linear fashion. This linear analysis of the event records allows the present invention to significantly reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Jung and Love, as applied to claim 5 above, ad further in view of Hiroishi (US. Pub. 2015/0134831 A1).
	Hiroishi was cited in the previous Office Action.

As per claim 6, YUAN, Jung and Love teach the invention according to claim 5 above. YUAN teaches the resource requests (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume). 

YUAN, Jung and Love fails to specifically teach the resource requests are generated and originate at a plurality of client computing devices in communication with the resource planning system by way of the at least one computing network.

However, Hiroishi teaches wherein the resource requests are generated and originate at a plurality of client computing devices in communication with the resource planning system by way of the at least one computing network (Hiroishi, Fig. 1, 1a, 1b, Terminal devices, 10 management apparatus; Fig. 2, 31, 32 terminal devices, 20 Network; [0040] lines 2-7, A management apparatus 10 is connected to a plurality of terminal devices 1a, 1b, and so on and a plurality of information processing apparatuses 2a, 2b, and 2c. The terminal devices 1a, 1b, and so on issue processing requests for the information processing apparatuses 2a, 2b, and 2c; also see [0009] lines 4-7, The management apparatus manages the amount of resources of one or more information processing apparatuses, to be allocated for execution of processes according to individual processing requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Hiroishi because Hiroishi’s teaching of providing the different terminal devices that is to issue processing requests for the information processing apparatuses via the network would have provided YUAN, Jung and Love’s system with the advantage and capability to allow the system to receive a large number of different resource request from clients in order to improving the user experience and system performance.  


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Jung and Love, as applied to claim 1 above, and further in view of Hall (US Pub. 2016/0335731 A1).
Hall was cited in the previous Office Action.

As per claim 7, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN, Jung and Love fail to specifically teach wherein the requested resource is a vehicle.

	However, Hall teaches wherein the requested resource is a vehicle (Hall, [0137] lines 6-14, a physical resource or a number of physical resources that employ(s) connected sensors, such as…laboratory equipment, manufacturing equipment…inventory equipment, vehicles).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Hall because Hall’s teaching of the resource including the vehicle would have provided YUAN, Jung and Love’s system with the advantage and capability to allow the system to provide different types of resources which improving the user experience. 

As per claim 10, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN, Jung and Love fail to specifically teach wherein the requested resource is an article of equipment.

However, Hall teaches wherein the requested resource is an article of equipment (Hall, [0137] lines 6-14, a physical resource or a number of physical resources that employ(s) connected sensors, such as…laboratory equipment, manufacturing equipment…inventory equipment, vehicles).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Hall because Hall’s teaching of the resource including the manufacturing equipment (as article of equipment) would have provided YUAN, Jung and Love’s system with the advantage and capability to allow the system to provide different types of resources to the users which improving the users experience. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Jung and Love, as applied to claim 1 above, and further in view of Shahab et al. (US Pub. 2014/0343984 A1).
Shahabi was cited in the previous Office Action.

As per claim 8, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN, Jung and Love fail to specifically teach wherein the requested resource is worker capacity.

However, Shahabi teaches wherein the requested resource is worker capacity (Shahabi, [0081] lines 15-17, Consider every worker as a resource, the intuition is that these resources are limited (i.e., workers have limited capacities)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Shahabi because Shahabi’s teaching of the resource is worker capacities would have provided YUAN, Jung and Love’s system with the advantage and capability to efficiently utilizing the worker resource (capability/capacities) to perform their jobs which improving the worker’s performance and efficiency. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Jung and Love, as applied to claim 1 above, and further in view of Kaiser et al. (US Pub. 2009/0007231 A1).
Kaiser was cited in the previous Office Action.

As per claim 9, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN, Jung and Love fail to specifically teach wherein the requested resource is a good utilized within a supply chain.

However, Kaiser teaches wherein the requested resource is a good utilized within a supply chain (Kaiser, [0002] lines 9-12, supply chain management to plan, implement, and control, among other things, the efficient flow, storage, and utilization of resources, such as, for example, goods).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Kaiser because Kaiser’s teaching of the resource is goods of the supply chain would have provided YUAN, Jung and Love’s system with the advantage and capability to allow the system to utilizing different types of resources in order to improving the system performance.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US. Pub. 2016/0099889 A1) in view of Love (US Pub. 2011/0235793 A1) and further in view of Chan et al. (US Pub. 2010/0100674 A1).
YUAN and Chan were cited in the previous Office Action.

As per claim 11, YUAN teaches the invention substantially as claimed including A system comprising: 
at least one data processor; memory including instructions which, when executed by the at least one data processor, result in operations comprising (YUAN, claim 9, An apparatus, comprising: one or more processors; and memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions for):
receiving, via at least one computing network, data encapsulating each of a plurality of resource requests, each resource request specifying (i) a time interval having a start time and an end time, and (ii) a requested resource (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume; Fig. 2, 201 2013-05-06 to 2013-05-26; [0003] lines 2-6, presenting network medium information have been widely implemented in various industries. Some known control systems allocate network medium data resources in the Internet based on requests made by users (as request via computing network); [0036] lines 7-8, requested resource usage time range (“order date” at 201 in Fig. 2); [0029] lines 5-6, each virtual request...includes a requested resource usage time range; lines 10-13, virtual request includes a requested resource usage time range consisting of 10 consecutive days, where each day from the 10 consecutive days is one unit time period; lines 17-20, each virtual request is sent by a user to query availability of network medium data resources that can potentially be allocated to each unit time period within the requested resource usage time range included in that virtual request);
generating an array comprising a plurality of elements such that, for each resource request, there is a first element corresponding to the start time and a second element corresponding to the end time (YUAN, [0038] lines 1-5, the apparatus is configured to store and maintain data of virtual requests using data tables (as generated array/table/list). Data elements of each virtual request that are stored in those data tables are listed in Tables 1 and 2; TABLE 1; Fbegin_date…begin time of requested resource (as first element), Fend_date…End time of requested resource (as second element)); 
iterating through the array to identify, for each element in the array, a number of overlapping resource requests (YUAN, [0048] lines 1-5, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (as number of overlapping) (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request);
calculating, for each element in the array, a capacity balance based on available resource capacity and the corresponding number of overlapping requests (YUAN, Fig. 1, 103 Calculate, based on existing information…a maximum allocatable resource volume; [0043] lines 7-8, the calculation of 103 can be performed in the following steps 311-314; [0048] lines 1-5, At 312, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request; [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference (as capacity balance) between the requested resource volume and the maximum allocatable resource volume (as available resource capacity) for each unit time period; [Examiner noted: calculates the difference (as capacity balance) based on maximum allocatable resource volume (as available resource capacity) and the corresponding number of overlapping requests, since the maximum allocatable resource volume is determined/calculated based on the step 312 (determining at least one overlap requests)]; 
selectively allocating or de-allocating capacity for the requested resource during the requested time intervals based on the provided data (YUAN, Fig. 3, 300 (as including all the provided data); [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference between the requested resource volume and the maximum allocatable resource volume for each unit time period; [0066] lines 1-9, the apparatus calculates a total insufficient resource volume of the requested resource usage time range by adding up all insufficient resource volumes calculated for the unit time periods within the requested resource usage time range…the apparatus calculates a total extra resource volume of the requested resource usage time range by adding up all extra resource volumes calculated for the unit time periods within the requested resource usage time range; [0067] lines 1-6, if the calculated total insufficient resource volume is less than the calculated total extra resource volume (as provided data), then the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume (as selectively allocating or de-allocating capacity for the requested resource)), wherein selectively allocating comprises automatically adjusting, based on the provided data, a quantity of the resource at one or more of the time intervals to accommodate all of the corresponding resource requests (YUAN, Fig.5, apparatus 500 (as resource planning system); [0064] lines 5-12, the apparatus determines, based on the calculated maximum allocatable resource volumes and the selected virtual request (as based on the provided value), an allocatable resource volume for each unit time period within the requested resource usage time range for the selected virtual request. In some embodiments, for example, the intelligent allocation (as automatically adjusting) of the step 104 can be performed in the following steps; [0068] lines 1-3, Table 3 compares traditional allocation result with intelligent allocation result for a requested resource usage time range of five days (i.e., 05-01 to 05-05); lines 11-14, “Intelligent allocation result”) shows allocatable resource volume for each unit time period (as including one or more of time intervals) after performing the intelligent allocation described herein; [0070] lines 1-15, performing the intelligent allocation…The apparatus rearranges the extra resource volumes…and rearranges the insufficient resource volumes in array B in the descending order…The total insufficient resource volume is less than the total extra resource volume. Thus, the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume; also see [0071] lines 1-20, FIG. 4 is a schematic diagram illustrating a mechanism used in allocating network medium data resources for the example of Table 3...First, the extra resource volume of 30 (as a quantity of the resource) in the section 401 is evenly distributed among the three unit time periods having extra resource volume. Thus, an extra resource volume of 10 (as quantity of the resource) is distributed to each of 05-05, 05-01 and 05-03. The extra resource volume that has been distributed is 30 (as quantity of the resource), which is less than the total insufficient resource volume (i.e., 50). Second, after the section 401 is distributed, the extra resource volume of 05-05 is completely depleted, and the remaining extra resource volumes in array A are 20 (calculated as 30−10 for 05-01) and 50 (calculated as 60−10 for 05-03)…Third, the remaining extra resource volume in array A is evenly distributed among the remaining unit time periods (i.e., 05-01 and 05-03) up to the point that is equal to the remaining insufficient resource volume (i.e., 20); also see [0075] lines 8-14, adjusting allocation of resource volumes for other virtual requests, canceling actual requests that have already been processed, and/or the like. The released additional network medium data resources can then be included in the total resource volume to satisfy the requested resource volume of the selected virtual request (as to automatically adjusting to accommodate all of the corresponding resource requests (i.e., previous request and overlapped request));
providing data indicating capacity consumption levels for each requested time interval (YUAN, Fig. 3, 300 user interface, 309, 310 allocating ratios (as capacity consumption levels); [0062] lines 1-6, the apparatus further calculates and displays an allocating ratio for each unit time period (e.g., in rows 309, 310 of the user interface 300), which is calculated as: one minus a ratio of a corresponding maximum allocatable resource volume for that unit time period over the total resource volume for that unit time period (as capacity consumption levels));
receiving at least one new resource request specifying a new request time interval having a new request time interval start time and a new request time interval end time, and a new requested resource (YUAN, [0037] lines 1-3, As shown in FIG. 2, the user interface 200 also includes an “Add” button to add a new virtual request or store a newly-defined virtual request; Fig. 1, 101, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume);
concurrently storing the new request time interval start time and the new request time interval end time into the array (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume; [0038] lines 1-5, the apparatus is configured to store and maintain data of virtual requests using data tables (as generated array/table/list). Data elements of each virtual request that are stored in those data tables are listed in Tables 1 and 2); and 
updating the data indicating capacity consumption levels (YUAN, Fig. 3, 300 user interface, 309, 310 allocating ratios (as capacity consumption levels); 306 Recalculate (as updating); [0062] lines 1-6, the apparatus further calculates and displays an allocating ratio for each unit time period (e.g., in rows 309, 310 of the user interface 300), which is calculated as: one minus a ratio of a corresponding maximum allocatable resource volume for that unit time period over the total resource volume for that unit time period (as capacity consumption levels)).

YUAN fails to specifically teach sorting the array according to the time interval, the identified number of overlapping requests is to generate/corresponding a respective request count, updating the array, based on the iterating, to include the respective request counts. 

However, Love teaches sorting the array according to the time interval (Love, Fig. 3, 300 event record, begin time, end time; [0019] lines 1-8, By arranging the begin dates and end dates of the records to be analyzed in a specific order (as sorting according to values of the first and second elements (i.e., start time, and end time, time interval), they can be stepped through and compared to each other in a linear fashion. This linear analysis of the event records allows the present invention to significantly reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events);
the identified number of overlapping requests is to generate/corresponding a respective request count, updating the array, based on the iterating, to include the respective request counts (Love, Fig. 3, 300 event record, Fig. 5, 530 Concurrency, 540 Counter (as respective request count for the overlapping resource requests), the max concurrent sessions was 4, counter is updated based on iterating/traversing, see Fig. 5, 510 concurrency is 1, counter is 1, and keep updated from 1to 4 at time 8); also see Fig. 2b, different event with time line (concurrent);  [0041] lines 1-3, FIG. 5 shows exemplary numerical results produced by traversing (as iterating through the array) the event records shown in FIG. 3; also see [0040] and [0048] lines 1-5, Thus, in accordance with the principles of the present invention, increasing the number of events linearly increases the length of time needed to calculate the maximum number of concurrent sessions and the maximum concurrency time for those maximum number of concurrent sessions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN with Love because Love’s teaching of arranging/sorting the array/table/list based on the start time and end time and providing a counter for counting the concurrent sessions (as requests) would have provided YUAN’s system with the advantage and capability to significantly reduce the amount of time needed to determine the maximum number of concurrent events/request that occurred which allow the system to easily manage the different requests in order to improving the system efficiency and performance (see Love, [0019], reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events). 

YUAN and Love fail to specifically teach using binary search of the sorted array to determine an insert position for the new request time interval; and when storing the new request time interval start time and the new request time interval end time, it is concurrently inserting into the sorted array.

However, Chan teaches using binary search of the sorted array to determine an insert position for the new request time interval; and when storing the new request time interval start time and the new request time interval end time, it is concurrently inserting into the sorted array (Chan, Fig. 4, sorted regions in cache, 308 New region inset; [0022] lines 4-6, A region cache 140 can be defined by a collection of any number of regions (as array); [0032] lines 1-3, the regions are sorted by the starting index in increasing order in the cache 140; [0035] lines 5-7, When the controller 216 receives a request to insert a (new) region into the cache, the controller 216 performs a binary search to find the position of insertion; [0037] line 3, inserting the region 308 into the region cache 140).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN and Love with Chan because Chan’s teaching of using binary search of sorted array to find the position for inserting the data would have provided YUAN and Love’s system with the advantage and capability to allow the system to correctly inserting the data into the array which enable the system to easily manage the array data structure and improving system performance and efficiency. 

As per claim 12, YUAN, Love and Chan teach the invention according to claim 11 above. YUAN further teaches the system of claim 11 further comprising at least one of: displaying the data, transmitting the data to a remote computing system over a computer network, loading the data into memory, or persisting the data in physical disk storage (YUAN, Fig. 3, 300 user interface, 309, 310 allocating ratios (as capacity consumption levels); [0041] lines 1-5, FIG. 3 is a schematic diagram illustrating a user interface 300 used in allocating network medium data resources in accordance with some embodiments. In some embodiments, the user interface 300 is used to display calculation results (as displaying data)).

As per claim 15, YUAN, Love and Chan teach the invention according to claim 11 above. YUAN further teaches the automatic adjusting is initiated over a computing network by a resource planning system comprising at least one data processor and memory (YUAN, Fig.5, apparatus 500 (as resource planning system); [0003] lines 2-6, presenting network medium information have been widely implemented in various industries. Some known control systems allocate network medium data resources in the Internet based on requests made by users; [0006] lines 2-5, a method of allocating network medium data resources is disclosed. The method is performed at an apparatus having one or more processors and memory for storing programs to be executed by the one or more processors; [0064] lines 5-12, the apparatus determines, based on the calculated maximum allocatable resource volumes and the selected virtual request (as based on the provided value), an allocatable resource volume for each unit time period within the requested resource usage time range for the selected virtual request. In some embodiments, for example, the intelligent allocation (as automatically adjusting) of the step 104 can be performed in the following steps; [0068] lines 1-3, Table 3 compares traditional allocation result with intelligent allocation result for a requested resource usage time range of five days (i.e., 05-01 to 05-05); lines 11-14, “Intelligent allocation result”) shows allocatable resource volume for each unit time period (as including one or more of time intervals) after performing the intelligent allocation described herein; [0070] lines 1-15, performing the intelligent allocation…The apparatus rearranges the extra resource volumes…and rearranges the insufficient resource volumes in array B in the descending order…The total insufficient resource volume is less than the total extra resource volume. Thus, the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume; also see [0075] lines 8-14, adjusting allocation of resource volumes for other virtual requests, canceling actual requests that have already been processed, and/or the like. The released additional network medium data resources can then be included in the total resource volume to satisfy the requested resource volume of the selected virtual request). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Love and Chan, as applied to claim 15 above, ad further in view of Hiroishi (US. Pub. 2015/0134831 A1).
	Hiroishi was cited in the previous Office Action.

As per claim 16, YUAN, Love and Chan teach the invention according to claim 15 above. YUAN teaches the resource requests (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume). 

YUAN, Love and Chan fail to specifically teach the resource requests are generated and originate at a plurality of client computing devices in communication with the resource planning system by way of the at least one computing network.

However, Hiroishi teaches wherein the resource requests are generated and originate at a plurality of client computing devices in communication with the resource planning system by way of at least one computing network (Hiroishi, Fig. 1, 1a, 1b, Terminal devices, 10 management apparatus; Fig. 2, 31, 32 terminal devices, 20 Network; [0040] lines 2-7, A management apparatus 10 is connected to a plurality of terminal devices 1a, 1b, and so on and a plurality of information processing apparatuses 2a, 2b, and 2c. The terminal devices 1a, 1b, and so on issue processing requests for the information processing apparatuses 2a, 2b, and 2c; also see [0009] lines 4-7, The management apparatus manages the amount of resources of one or more information processing apparatuses, to be allocated for execution of processes according to individual processing requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Love and Chan with Hiroishi because Hiroishi’s teaching of providing the different terminal devices that is to issue processing requests for the information processing apparatuses via the network would have provided YUAN, Love and Chan’s system with the advantage and capability to allow the system to receive a large number of different resource request from clients in order to improving the user experience and system performance.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Love and Chan, as applied to claim 11 above, and further in view of Hall (US Pub. 2016/0335731 A1).
Hall was cited in the previous Office Action.

As per claim 17, YUAN, Love and Chan teach the invention according to claim 11 above. YUAN, Love and Chan fail to specifically teach wherein the requested resource is a vehicle.

	However, Hall teaches wherein the requested resource is a vehicle (Hall, [0137] lines 6-14, a physical resource or a number of physical resources that employ(s) connected sensors, such as…laboratory equipment, manufacturing equipment…inventory equipment, vehicles).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Love and Chan with Hall because Hall’s teaching of the resource including the vehicle would have provided YUAN, Love and Chan’s system with the advantage and capability to allow the system to provide different types of resources which improving the user experience. 

As per claim 19, YUAN, Love and Chan teach the invention according to claim 11 above. YUAN, Love and Chan fail to specifically teach wherein the requested resource is an article of manufacturing equipment.

However, Hall teaches wherein the requested resource is an article of manufacturing equipment (Hall, [0137] lines 6-14, a physical resource or a number of physical resources that employ(s) connected sensors, such as…laboratory equipment, manufacturing equipment…inventory equipment, vehicles).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Love and Chan with Hall because Hall’s teaching of the resource including the manufacturing equipment (as article of equipment) would have provided YUAN, Love and Chan’s system with the advantage and capability to allow the system to provide different types of resources to the users which improving the users experience. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Love and Chan, as applied to claim 11 above, and further in view of Shahabi et al. (US Pub. 2014/0343984 A1).
Shahabi was cited in the previous Office Action.

As per claim 18, YUAN, Love and Chan teach the invention according to claim 11 above. YUAN, Love and Chan fail to specifically teach wherein the requested resource is worker capacity.

However, Shahabi teaches wherein the requested resource is worker capacity (Shahabi, [0081] lines 15-17, Consider every worker as a resource, the intuition is that these resources are limited (i.e., workers have limited capacities)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Love and Chan with Shahabi because Shahabi’s teaching of the resource is worker capacities would have provided YUAN, Love and Chan’s system with the advantage and capability to efficiently utilizing the worker resource (capability/capacities) to perform their jobs which improving the worker’s performance and efficiency. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al. (US. Pub. 2016/0099889 A1) in view of Love (US Pub. 2011/0235793 A1).
	YUAN was cited in the previous Office Action.

As per claim 20, YUAN teaches the invention substantially as claimed including A non-transitory computer program product including instructions which, when executed by at least computing device, result in operations comprising (YUAN, Claim 17, A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by one or more processors, cause the processors to perform operations): 
receiving, via at least one computing network, data encapsulating each of a plurality of resource requests, each resource request specifying (i) a time interval having a start time and an end time, and (ii) a requested resource (YUAN, Fig. 1, 101; receive and store a set of virtual requests (as data encapsulating) for network medium data resources, each virtual request from the set of virtual requests including a requested resource usage time range and at least one request resource volume; Fig. 2, 201 2013-05-06 to 2013-05-26; [0003] lines 2-6, presenting network medium information have been widely implemented in various industries. Some known control systems allocate network medium data resources in the Internet based on requests made by users (as request via computing network); [0036] lines 7-8, requested resource usage time range (“order date” at 201 in Fig. 2); [0029] lines 5-6, each virtual request...includes a requested resource usage time range; lines 10-13, virtual request includes a requested resource usage time range consisting of 10 consecutive days, where each day from the 10 consecutive days is one unit time period; lines 17-20, each virtual request is sent by a user to query availability of network medium data resources that can potentially be allocated to each unit time period within the requested resource usage time range included in that virtual request); 
generating an array comprising a plurality of elements such that, for each resource request, there is a first element corresponding to the start time and a second element corresponding to the end time (YUAN, [0038] lines 1-5, the apparatus is configured to store and maintain data of virtual requests using data tables (as generated array/table/list). Data elements of each virtual request that are stored in those data tables are listed in Tables 1 and 2; TABLE 1; Fbegin_date…begin time of requested resource (as first element), Fend_date…End time of requested resource (as second element)); 
iterating through the array to identify, for each element in the array, a number of overlapping resource requests (YUAN, [0048] lines 1-5, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (as number of overlapping) (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request);
calculating, for each element in the array, a capacity balance based on available resource capacity and the corresponding number of overlapping requests (YUAN, Fig. 1, 103 Calculate, based on existing information…a maximum allocatable resource volume; [0043] lines 7-8, the calculation of 103 can be performed in the following steps 311-314; [0048] lines 1-5, At 312, the apparatus determines, from a set of stored actual requests, actual request(s) that have at least one overlap (e.g., in requested resource usage time range, in targeted audience, in targeted region, etc.) with the selected virtual request; [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference (as capacity balance) between the requested resource volume and the maximum allocatable resource volume (as available resource capacity) for each unit time period; [Examiner noted: calculates the difference (as capacity balance) based on maximum allocatable resource volume (as available resource capacity) and the corresponding number of overlapping requests, since the maximum allocatable resource volume is determined/calculated based on the step 312 (determining at least one overlap requests)]; 
providing data indicating capacity consumption levels for each requested time interval (YUAN, Fig. 3, 300 user interface, 309, 310 allocating ratios (as capacity consumption levels); [0062] lines 1-6, the apparatus further calculates and displays an allocating ratio for each unit time period (e.g., in rows 309, 310 of the user interface 300), which is calculated as: one minus a ratio of a corresponding maximum allocatable resource volume for that unit time period over the total resource volume for that unit time period (as capacity consumption levels)) and 
allocating or de-allocating capacity for the requested resource during the requested time intervals based on the calculated capacity balances (YUAN, [0065] lines 1-7, the apparatus compares, for each unit time period, a requested resource volume for that unit time period with a calculated maximum allocatable resource volume for that unit time period (calculated in step 103 as described above). The apparatus then calculates the difference (as capacity balance) between the requested resource volume and the maximum allocatable resource volume for each unit time period; [0066] lines 1-9, the apparatus calculates a total insufficient resource volume of the requested resource usage time range by adding up all insufficient resource volumes calculated for the unit time periods within the requested resource usage time range…the apparatus calculates a total extra resource volume of the requested resource usage time range by adding up all extra resource volumes calculated for the unit time periods within the requested resource usage time range; [0067] lines 1-6, if the calculated total insufficient resource volume is less than the calculated total extra resource volume, then the apparatus distributes (as allocation) the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume), wherein allocating or de-allocating capacity comprises automatically adjusting, based on the provided data, a quantity of the resource via a resource planning system at one or more of the time intervals to accommodate all of the corresponding resource requests (YUAN, Fig.5, apparatus 500 (as resource planning system); [0064] lines 5-12, the apparatus determines, based on the calculated maximum allocatable resource volumes and the selected virtual request, an allocatable resource volume for each unit time period within the requested resource usage time range for the selected virtual request (as based on the provided value). In some embodiments, for example, the intelligent allocation (as automatically adjusting) of the step 104 can be performed in the following steps; [0068] lines 1-3, Table 3 compares traditional allocation result with intelligent allocation result for a requested resource usage time range of five days (i.e., 05-01 to 05-05); lines 11-14, “Intelligent allocation result”) shows allocatable resource volume for each unit time period (as including one or more of time intervals) after performing the intelligent allocation described herein; [0070] lines 1-15, performing the intelligent allocation…The apparatus rearranges the extra resource volumes…and rearranges the insufficient resource volumes in array B in the descending order…The total insufficient resource volume is less than the total extra resource volume. Thus, the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume; also see [0071] lines 1-20, FIG. 4 is a schematic diagram illustrating a mechanism used in allocating network medium data resources for the example of Table 3...First, the extra resource volume of 30 (as a quantity of the resource) in the section 401 is evenly distributed among the three unit time periods having extra resource volume. Thus, an extra resource volume of 10 (as quantity of the resource) is distributed to each of 05-05, 05-01 and 05-03. The extra resource volume that has been distributed is 30 (as quantity of the resource), which is less than the total insufficient resource volume (i.e., 50). Second, after the section 401 is distributed, the extra resource volume of 05-05 is completely depleted, and the remaining extra resource volumes in array A are 20 (calculated as 30−10 for 05-01) and 50 (calculated as 60−10 for 05-03)…Third, the remaining extra resource volume in array A is evenly distributed among the remaining unit time periods (i.e., 05-01 and 05-03) up to the point that is equal to the remaining insufficient resource volume (i.e., 20); also see [0075] lines 8-14, adjusting allocation of resource volumes for other virtual requests, canceling actual requests that have already been processed, and/or the like. The released additional network medium data resources can then be included in the total resource volume to satisfy the requested resource volume of the selected virtual request (as to automatically adjusting to accommodate all of the corresponding resource requests (i.e., previous request and overlapped request)).

YUAN fails to specifically teach sorting the array according to the time interval, the identified number of overlapping requests is to generate/corresponding a respective request count, updating the array, based on the iterating, to include the respective request counts. 

However, Love teaches sorting the array according to the time interval (Love, Fig. 3, 300 event record, begin time, end time; [0019] lines 1-8, By arranging the begin dates and end dates of the records to be analyzed in a specific order (as sorting according to values of the first and second elements (i.e., start time, and end time, time interval), they can be stepped through and compared to each other in a linear fashion. This linear analysis of the event records allows the present invention to significantly reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events);
the identified number of overlapping requests is to generate/corresponding a respective request count, updating the array, based on the iterating, to include the respective request counts (Love, Fig. 3, 300 event record, Fig. 5, 530 Concurrency, 540 Counter (as respective request count for the overlapping resource requests), the max concurrent sessions was 4, counter is updated based on iterating/traversing, see Fig. 5, 510 concurrency is 1, counter is 1, and keep updated from 1to 4 at time 8); also see Fig. 2b, different event with time line (concurrent);  [0041] lines 1-3, FIG. 5 shows exemplary numerical results produced by traversing (as iterating through the array) the event records shown in FIG. 3; also see [0040] and [0048] lines 1-5, Thus, in accordance with the principles of the present invention, increasing the number of events linearly increases the length of time needed to calculate the maximum number of concurrent sessions and the maximum concurrency time for those maximum number of concurrent sessions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN with Love because Love’s teaching of arranging/sorting the array/table/list based on the start time and end time and providing a counter for counting the concurrent sessions (as requests) would have provided YUAN’s system with the advantage and capability to significantly reduce the amount of time needed to determine the maximum number of concurrent events/request that occurred which allow the system to easily manage the different requests in order to improving the system efficiency and performance (see Love, [0019], reduce the amount of time needed to determine the maximum number of concurrent events that occurred during a plurality of events). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over YUAN, Jung and Love, as applied to claim 1 above, and further in view of Quinn et al. (US Pub. 2017/0155710 A1).

As per claim 21, YUAN, Jung and Love teach the invention according to claim 1 above. YUAN, Jung and Love fail to specifically teach wherein for each resource request, the time interval in the request indicates one continuous time period over which the requested resource is assigned for use.

	However, Quinn teaches wherein for each resource request, the time interval in the request indicates one continuous time period over which the requested resource is assigned for use (Quinn, Fig. 5, 182 resource request, 255, start 256, duration 257; Abstract, lines 1-4, A resource management and allocation method includes detecting a resource request, from a requesting device, requesting a particular resource for a particular time interval (as continuous time interval); [0084] lines 7-13, The starting time field 177 may indicate, in addition to a time of day, a day, month, and year. Although the time intervals illustrated in FIG. 6 are defined by a starting time and a duration, intervals of time may be specified by any appropriate parameters including, as examples, a starting time and an ending time or an ending time and a duration).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of YUAN, Jung and Love with Quinn because Quinn’s teaching of the resource request that indicating the specified continues time interval with start time and end time would have provided YUAN, Jung and Love’s system with the advantage and capability to allow the system to easily manage the resources for different resource request in order to improving the system resource utilization and efficiency. 


Response to Arguments  
In the remark applicant’s argue in substance: 
(a), In Yuan, there is no automatic adjusting of availability of the resource via a resource planning system in allocating or de-allocating capacity. Rather, Yuan is concerned with determining an insufficient resource volume and an extra resource volume, and intelligently "shuffling" extra resource volume among the unit time periods, but the quantity (i.e., the maximum volumes) is finite. Jung and the other secondary references also do not automatically adjust the availability of resources.

(b), the specification describes that the array includes both start times and end times, that the array is time sorted, and that overlapping requests are identified for each element in the array, without limitation. By "time sorted," the specification is describing that the entire array is being sorted according to the time values of all elements in the array, which means that first elements and second elements are sorted. Accordingly, the sorted array includes both start times and end times.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
	As to point (a), Examiner would like to point out that YUAN clearly teaches automatic adjusting of availability of the resource via a resource planning system in allocating or de-allocating capacity. For example, YUAN teaches a resource management system that intelligently allocating the available resources for time intervals of the resource requests (see YUAN,  [0064] lines 5-12, the apparatus determines, based on the calculated maximum allocatable resource volumes and the selected virtual request, an allocatable resource volume for each unit time period within the requested resource usage time range for the selected virtual request. In some embodiments, for example, the intelligent allocation (as automatically adjusting) of the step 104 can be performed in the following steps). That is, based on the determined values (i.e., calculated maximum allocatable resource volumes, an allocatable resource volume for each unit time period within the requested resource usage time range etc.,) for automatically/intelligently adjusting the allocatable/available resource for time intervals of the resource requests. 
	In addition, Examiner would like direct Applicant to YUAN’s [0069-0074], in particular Table 3 and Table 4, it clearly indicated how to distribute the different amount/quantity of the available resources for the overlapped request, and automatically/intelligently adjusting the resource among all other requests (see YUAN, [0070] lines 1-15, performing the intelligent allocation…The apparatus rearranges the extra resource volumes…and rearranges the insufficient resource volumes in array B in the descending order…The total insufficient resource volume is less than the total extra resource volume. Thus, the apparatus distributes the extra resource volume evenly among the unit time periods having extra resource volume until the distributed extra resource volume equals the total insufficient resource volume; [0071] lines 1-20, FIG. 4 is a schematic diagram illustrating a mechanism used in allocating network medium data resources for the example of Table 3...First, the extra resource volume of 30 (as a quantity of the resource) in the section 401 is evenly distributed among the three unit time periods having extra resource volume. Thus, an extra resource volume of 10 (as quantity of the resource) is distributed to each of 05-05, 05-01 and 05-03. The extra resource volume that has been distributed is 30 (as quantity of the resource), which is less than the total insufficient resource volume (i.e., 50). Second, after the section 401 is distributed, the extra resource volume of 05-05 is completely depleted, and the remaining extra resource volumes in array A are 20 (calculated as 30−10 for 05-01) and 50 (calculated as 60−10 for 05-03)…Third, the remaining extra resource volume in array A is evenly distributed among the remaining unit time periods (i.e., 05-01 and 05-03) up to the point that is equal to the remaining insufficient resource volume (i.e., 20); also see [0075] lines 8-14, adjusting allocation of resource volumes for other virtual requests, canceling actual requests that have already been processed, and/or the like. The released additional network medium data resources can then be included in the total resource volume to satisfy the requested resource volume of the selected virtual request (as to automatically adjusting to accommodate all of the corresponding resource requests (i.e., previous request and overlapped request)). Please refers to 103 rejection above. 

	As to point (b), Applicant is relying on the specification that indicating the array includes both start times and end time, and therefore when the values of the array is sorted, sorting the array according to both start time and end time (remarks, pages 2-3)  Examiner respectfully disagreed. Although, specification does indicated that the array includes both start times and end times, the specification does not disclose how to sorting the array according to BOTH start time and end time (i.e., how to sorting the array based on both start time and end time? sorting all the requests with start time and then end time? How to performing the sorting by considering both start time and end time, since they are all different? How to sorting the end time once the start time is sorted? The specification fails to specify such details). 
In fact, the specification [0027], [0030] and [0041] and Drawing Fig. 3, 330 clearly indicated that when sorting the array, it is according to the start time (see specs [0027] “at 330, the array is sorted according to only values, forget the position”, [0030] “sorting of the array according to the value only as in 330”, Fig. 3, 330 of drawing specifically indicated the values are “start time”, (i.e., seq:1, value 10:20, seq: 2 value 10:30, seq:3 value 11:00) and [0041] “at 1230, sorted according to the start times.”. That is, the sorting is for arraigning the different requests in a time-ordered sequence, which is based on the start time, not the end time. Please refers to 112(a) rejection above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195